Order entered May 18, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00388-CV

                              ERNEST K. BANKAS, Appellant

                                               V.

                               MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-13471

                                           ORDER
       The record in this case is past due. On April 23, 2015, the trial court sustained the

contest to appellant’s affidavit of indigence. On May 14, 2015, Felicia Pitre, Dallas County

District Clerk, notified the Court that the clerk’s record has been prepared and is being held for

non-payment of $181.00. In a letter dated May 14, 2015, this Court instructed appellant to file,

within ten days, written verification that appellant has paid or made arrangements to pay the

clerk’s fee. We modify the due date for appellant’s response to JUNE 8, 2015. We caution

appellant that failure to provide written verification of payment or payment arrangements for the

clerk’s fee by JUNE 8, 2015 will result in dismissal of the appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b).
       We ORDER Shantel Beheler, Official Court Reporter for the 301st Judicial District

Court, to file, by JUNE 8, 2015, either (1) the reporter’s record, (2) written verification that

appellant has not requested the reporter’s record, or (3) written verification that appellant has not

paid or made arrangements to pay for the reporter’s record. We caution appellant that if we

receive written verification of no request or no payment or payment arrangements, we will order

the appeal submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Felicia Pitre, Shantel Beheler, and counsel for appellee and, by first-class mail to

appellant.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE